Name: Commission Implementing Decision (EU) 2015/681 of 29 April 2015 on the publication of the references of standard EN ISO 4210, parts 1-9, for city and trekking bicycles, mountain bicycles and racing bicycles, and of standard EN ISO 8098 for bicycles for young children in the Official Journal of the European Union pursuant to Directive 2001/95/EC of the European Parliament and of the Council (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  land transport;  miscellaneous industries;  consumption;  marketing
 Date Published: 2015-04-30

 30.4.2015 EN Official Journal of the European Union L 111/30 COMMISSION IMPLEMENTING DECISION (EU) 2015/681 of 29 April 2015 on the publication of the references of standard EN ISO 4210, parts 1-9, for city and trekking bicycles, mountain bicycles and racing bicycles, and of standard EN ISO 8098 for bicycles for young children in the Official Journal of the European Union pursuant to Directive 2001/95/EC of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1), and in particular the first subparagraph of Article 4(2) thereof, Whereas: (1) Article 3(1) of Directive 2001/95/EC requires producers to place only safe products on the market. (2) Under the second subparagraph of Article 3(2) of Directive 2001/95/EC, a product is to be presumed safe, as far as the risks and risk categories covered by the relevant national standards are concerned, when it conforms to voluntary national standards transposing European standards, the references of which have been published by the Commission in the Official Journal of the European Union in accordance with Article 4 of that Directive. (3) Pursuant to Article 4(1) of Directive 2001/95/EC European standards are established by European standardisation organisations under mandates drawn up by the Commission. (4) Pursuant to Article 4(2) of Directive 2001/95/EC the Commission is to publish the references of such standards. (5) On 29 November 2011 the Commission adopted Decision 2011/786/EU (2) on the safety requirements to be met by the European standards for bicycles, bicycles for young children and luggage carriers for bicycles pursuant to Directive 2001/95/EC. (6) On 6 September 2012 the Commission issued mandate M/508 to the European standardisation organisations on drawing up European standards to address the main risks associated with bicycles, bicycles for young children and luggage carriers for bicycles. (7) In response to the Commission's mandate the European Committee for Standardisation adopted a series of new standards: EN ISO 4210, parts 1-9 for city and trekking bicycles, mountain bicycles and racing bicycles, and standard EN ISO 8098 for bicycles for young children. These replace the previous standards EN 14764:2005, EN 14766:2005 and EN 14781:2005. (8) European standard EN ISO 4210, parts 1-9 and European standard EN ISO 8098 fulfil the mandate M/508 and comply with the general safety requirement set out in Directive 2001/95/EC. Their references should therefore be published in the Official Journal of the European Union. (9) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Directive 2001/95/EC, HAS ADOPTED THIS DECISION: Article 1 The references of the following standards shall be published in the C series of the Official Journal of the European Union: (a) EN ISO 4210-1:2014 Cycles  Safety requirements for bicycles  Part 1: Terms and definitions; (b) EN ISO 4210-2:2014 Cycles  Safety requirements for bicycles  Part 2: Requirements for city and trekking, young adult, mountain and racing bicycles; (c) EN ISO 4210-3:2014 Cycles  Safety requirements for bicycles  Part 3: Common test methods; (d) EN ISO 4210-4:2014 Cycles  Safety requirements for bicycles  Part 4: Braking test methods; (e) EN ISO 4210-5:2014 Cycles  Safety requirements for bicycles  Part 5: Steering test methods; (f) EN ISO 4210-6:2014 Cycles  Safety requirements for bicycles  Part 6: Frame and fork test methods; (g) EN ISO 4210-7:2014 Cycles  Safety requirements for bicycles  Part 7: Wheels and rims test methods; (h) EN ISO 4210-8:2014 Cycles  Safety requirements for bicycles  Part 8: Pedal and drive system test methods; (i) EN ISO 4210-9:2014 Cycles  Safety requirements for bicycles  Part 9: Saddles and seat-post methods; (j) EN ISO 8098:2014 Bicycles for young children  Safety requirements and test methods Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 29 April 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 11, 15.1.2002, p. 4. (2) Commission Decision 2011/786/EU of 29 November 2011 on the safety requirements to be met by European standards for bicycles, bicycles for young children, and luggage carriers for bicycles pursuant to Directive 2001/95/EC of the European Parliament and of the Council (OJ L 319, 2.12.2011, p. 106).